IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

KENNETH SHIRAH, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D16-2429

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 12, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Kenneth Shirah, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.